Opinion issued December 23, 2021




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-21-00499-CV
                           ———————————
                     IN RE SHEILA COLEMAN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Sheila Coleman, filed a petition for writ of mandamus complaining

that the trial court issued “Void Temporary Orders, [a] Void Contempt Order, and

[a] Void Default Divorce Decree Judgment,” and requesting that this Court vacate

the trial court’s orders and judgment and “issue an [o]rder that lawfully appoints
[relator] as [the] [s]ole [m]anaging [c]onservator” of her minor child.1 Because the

petition does not comply with Texas Rules of Appellate Procedure 9.4 and 52.3,

we deny the petition for writ of mandamus without prejudice to refiling in

compliance with the applicable rules.2 TEX. R. APP. P. 9.4(i)(2)(B), 52.3; see In re

Cole, No. 01-20-00807-CR, 2021 WL 243894, at *1 (Tex. App.—Houston [1st

Dist.] Jan. 26, 2021, orig. proceeding) (mem. op., not designated for publication)

(relator’s petition for writ of mandamus must comply with Texas Rules of

Appellate Procedure, including rules 9.4 and 52.3).

      All pending motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Hightower, Countiss, and Guerra.




1
      The underlying case is In the Interest of G.N.S., Cause No. 2020-03341, pending
      in the 312th District Court of Harris County, Texas, the Honorable Clinton E.
      Wells, Jr. presiding.
2
      Relator’s mandamus petition contains a section titled “Statement of Procedural
      History.” Texas Rule of Appellate Procedure 52.3 does not provide for such a
      section in a petition for writ of mandamus. See TEX. R. APP. P. 52.3 (governing
      form and contents of mandamus petition). Thus, because rule 52.3 does not allow
      for a “Statement of Procedural History” section, we consider that section of
      relator’s petition as part of relator’s “Statement of Facts” for purposes of
      calculating the “length of [the] document.” See TEX. R. APP. P. 9.4.(i)(1),
      (i)(2)(B); see also TEX. R. APP. P. 52.3.

                                         2